PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On April 6, 1999, claimant was traveling eastbound on U.S. Route 33, near Letart in Mason County, when a rock fell from the hillside beside the road, striking claimant’s vehicle, causing claimant to lose control whereupon he drove into the ditch line.
2. Respondent is responsible for the maintenance of U.S. Route 33 in Mason County.
3. Respondent was aware that the area in question was in a known rock fall area and failed to provide warning devices at this location for the traveling public.
4. As a result of this incident, claimant’s vehicle sustained damage in the amount of $7,513.24. However, claimant has agreed to settle and relinquish this claim for the amount of $5,000.00.
*2145. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The. Court has reviewed the facts of the claim as stated in the Stipulation, and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of U.S. Route 33 in Mason County on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $5,000.00.
Award of $5,000.00.